April 12, 2016 U.S. Securities and Exchange Commission Office of the Chief Accountant 100F Street Northeast Washington, DC 20549-2000 RE:Indo Global Exchange(s) Pte, Ltd. File No. 000-53438 Dear Sir or Madam: We have read Item 4.01 of Form 8-K dated April 12, 2016 of Indo Global Exchange(s) Pte, Ltd. (“the Registrant”) and are in agreement with the statements contained therein as it pertains to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in Item 4.01. Sincerely, TAAD, LLP
